Citation Nr: 1308579	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  09-14 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2012). 

3.  Entitlement to a higher disability rating for ischemic heart disease, currently evaluated as 30 percent disabling, effective February 22, 1995


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant and daughters


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1969.  He died in January 2008.  The appellant is the Veteran's widow.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the RO that, in pertinent part, denied service connection for the cause of the Veteran's death; and denied dependency and indemnity compensation (DIC) benefits, pursuant to the provisions of 38 U.S.C.A. § 1318.  The appellant timely appealed.  These are the only issues of that rating decision that have been perfected on appeal.  

In April 2009, the appellant testified during a hearing before RO personnel.

These matters also come to the Board on appeal from a January 2012 decision of the RO that granted service connection for ischemic heart disease associated with herbicide exposure, for purposes of entitlement to retroactive benefits, evaluated as 30 percent disabling effective February 22, 1995.  The appellant timely appealed for a higher initial rating.

In December 2012, the appellant and her daughters testified during a hearing before the undersigned at the RO.

The issue of entitlement to DIC under 38 U.S.C.A. § 1318 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in January 2008.  The immediate cause of death was blunt force injuries of the neck. 

2.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 30 percent disabling; lumbosacral strain, rated as 20 percent disabling; status-post operative rotator cuff tear of each shoulder, each rated as 10 percent disabling; tinea cruris of multiple areas, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; residuals of fractures of the right fourth and fifth metacarpals, rated as 10 percent disabling; right ankle sprain, rated as 0 percent (noncompensable) disabling; and bilateral hearing loss, rated as 0 percent (noncompensable). A total disability rating based on individual unemployability (TDIU) was also effective from July 14, 1998.

3.  Service connection was subsequently granted for ischemic heart disease, rated as 30 percent disabling; and retroactive benefits were awarded, effective February 22, 1995.

4.  An autopsy report shows that the manner of the Veteran's death was an accident, and that injuries occurred when the Veteran left the roadway on a dirt bike and struck a culvert.  A disability incurred or aggravated in service neither caused or contributed substantially or materially to cause the Veteran's death.
5.  The Veteran's ischemic heart disease had not involved more than one episode of acute congestive heart failure in any year; workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, or a disability that is otherwise related to service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2012).

2.  The criteria for an initial disability rating in excess of 30 percent for ischemic heart disease, for purposes of retroactive benefits, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7005 (2012).

3.  The claim for an initial disability rating in excess of 30 percent for ischemic heart disease, for purposes of accrued benefits, is without legal merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.816(f)(4) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the appellant of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Certain additional notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC claim must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The content of the 38 U.S.C.A. § 5103(a) notice letter will depend upon the information provided in the claimant's application.  

Through March 2008 and June 2008 letters, the RO notified the appellant of elements of service connection for cause of death, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the appellant of what evidence she was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed her that it would make reasonable efforts to help her get evidence necessary to support her claims, particularly, medical records, if she gave VA enough information about such records so that VA could request them from the person or agency that had them.

The appellant was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for the disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the appellant in proceeding with a final decision on claims decided on appeal.  The RO or AMC will address any notice defect when effectuating an award for a service-connected disability.  Accordingly, the appellant is not harmed by any defect with regard to this element of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the appellant's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the appellant.  The RO has obtained copies of the Veteran's service treatment records, an autopsy report, and a certificate of death.  The appellant has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the claims decided on appeal.

II.  Service Connection for Cause of the Veteran's Death

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected disability affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (2012).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2012).

The Veteran died on January [redacted], 2008.  His death certificate shows that the immediate cause of death was blunt force injuries of the neck.  The injuries occurred on a roadside when the Veteran left the roadway on a dirt bike and struck a culvert.  An autopsy report listed the manner of death as an accident.  The Veteran had lost control of a dirt bike and landed in a ditch.  Findings included blunt force injuries of the neck, hypertensive cardiovascular disease, and pulmonary artery atherosclerosis.

At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 30 percent disabling; lumbosacral strain, rated as 20 percent disabling; status-post operative rotator cuff tear of each shoulder, each rated as 10 percent disabling; tinea cruris of multiple areas, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; residuals of fractures of the right fourth and fifth metacarpals, rated as 10 percent disabling; right ankle sprain, rated as 0 percent (noncompensable) disabling; and bilateral hearing loss, rated as 0 percent (noncompensable) disabling.  A total disability rating based on individual unemployability (TDIU) was awarded, effective July 14, 1998.

In April 2009, the appellant testified that the medications that the Veteran had taken for treatment of his service-connected disabilities were contradicting.  She indicated that the medications made him very lethargic, and counteracted each other in some way. 

In December 2012, the appellant testified that the Veteran had been taken Nitroglycerin for his heart; and that he had a heart attack, when the accident happened and caused his death.

Subsequently, in January 2012, service connection was granted for ischemic heart disease evaluated as 30 percent disabling; retroactive benefits were awarded,  pursuant to the Nehmer court order, effective February 22, 1995.

The report of a June 1996 VA examination reflects that the Veteran was placed on a great deal of medication consisting then of Diltiazem 60 milligrams four times daily and Nitroglycerin as needed for chest pain (Volume 2).  He was also found to have elevated cholesterol, and was placed on Fluvastatin.  Diagnoses included arteriosclerotic heart disease, treated with medication.

VA treatment records, dated in December 2005, show that the Veteran had a history of coronary artery disease and stable angina.  At that time he had very minimal symptoms of coronary artery disease.  His symptoms were relieved with Nitroglycerin and only occurred a few times per month.  Medical management was continued, and additional medication for better blood pressure control was prescribed (Volume 5).  In October 2007, the Veteran presented for emergency treatment for chest pain.  He described the chest pain as pressure that radiated to his left arm and hand, and reported numbness in his left hand at the time of chest pain.  Additional laboratory testing was conducted.  Records show that the Veteran refused hospital admission for chest pain at the time, and he received an explanation that elevated values may represent cardiac damage (Volume 6). 

VA treatment records, dated in November 2007, reflect more aggressive medical management of angina and increased medications.  At that time the Veteran reported that his chest pain was rare and occurred probably once or twice per month, and was relieved with Nitroglycerin.  He indicated that the chest pain did not seem limited and caused no functional limitation.

As noted above, the Veteran died in January 2008.  Based on the case history and autopsy findings, a medical examiner opined that the Veteran died as the result of blunt force injuries of the neck; and that the manner of death was an accident.

In this case, there is no competent evidence to support a finding that the Veteran's medications were major contributing factors that led to his death, or that the Veteran's death was caused by his heart condition.  

Here, the Board finds the January 2008 medical examiner's opinion to be probative.  The medical examiner noted the decease's hypertensive cardiovascular disease and pulmonary artery atherosclerosis, and opined that the Veteran died as the result of blunt force injuries of the neck.  The opinion is accurate, and contains sound reasoning.  The Board finds this to be the most probative evidence regarding the cause of the Veteran's death.

The appellant is not shown to be competent to render an opinion as to the nature of the Veteran's heart condition at the time of his death, or to relate his medications as contributing factors to his cause of death.  In essence, the Board finds that the issue presented in the case is not one in which the Veteran's lay contentions can serve to support an award of service connection for cause of death.

Finally, it is not shown that any service-connected disability resulted in such debilitation that it contributed to the Veteran's demise.  A clear preponderance of the evidence reflects that blunt force injuries of the neck were the overwhelming cause of the Veteran's death; and though hypertensive cardiovascular disease was significant, it did not contribute in a substantial way to the Veteran's death.  A clear preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Hence, the benefit of the doubt doctrine is not for application, and the claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


III.  Higher Initial Rating for Ischemic Heart Disease, for 
Retroactive Benefits and for Accrued Benefit Purposes

In a January 2012 rating decision, the RO granted service connection for ischemic heart disease associated with herbicide exposure; and awarded retroactive benefits, effective February 22, 1995.  The RO assigned an initial 30 percent disability rating based on evidence of coronary artery disease and a history of substantiated angina attacks.

In February 2012, the appellant submitted a notice of disagreement with the assigned rating.  She contended that the Veteran had complained of recurrent chest pains for a long time, and had stated that the chest pressure was coming several times a week.  She also stated that the Veteran had taken his Nitroglycerin more frequently just before he died.

Under former Diagnostic Code 7005 pertaining to arteriosclerotic heart disease, a 30 percent rating is warranted following a typical coronary occlusion or thrombosis, or with a history of substantiated anginal attack, if ordinary manual labor is feasible.  A 60 percent evaluation is warranted following a typical history of acute coronary occlusion or thrombosis, or with a history of substantiated repeated anginal attacks, if more than light manual labor is not feasible.  A 100 percent evaluation is warranted during and for six months following acute occlusion or thrombosis, with circulatory shock.  A 100 percent evaluation is also warranted after six months where there are chronic residual findings of congestive heart failure or angina on moderate exertion, or where more than sedentary employment is precluded.  38 C.F.R. § 4.104, Diagnostic Code 7017 (1995).

Under the revised criteria, coronary artery disease with workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or continuous medication required warrants a 10 percent rating.  A 30 percent rating is warranted with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on EKG, echocardiogram or X-ray.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs, but not greater than 5 METs, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 100 percent evaluation is also warranted for 3 months following hospital admission for coronary bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017, effective January 12, 1998.

For purposes of retroactive benefits, the objective evidence of record does not show that more than a 30 percent disability rating is warranted at any time for the Veteran's ischemic heart disease under either the former or revised rating criteria.

Angiographic data showed normal left ventricular function with approximately 1+ mitral regurgitation in January 1995 (Volume 1).  The overall ejection fraction was estimated at 70 percent.  As noted above, the Veteran's coronary artery disease was managed with medications for several years.  The report of a March 1999 VA examination includes a diagnosis of coronary heart disease with angina, and a notation of "treated medically" for his angina (Volume 4).

The report of stress data in October 2005 revealed no significant ECG changes during the stress (Volume 5).  The Veteran had symptoms of nausea, chest discomfort, and throat discomfort-which resolved during recovery.  The Veteran demonstrated appropriate heart rate response and appropriate blood pressure response to adensosine.  The calculated ejection fraction was 53 percent.

VA treatment records show very minimal symptoms of coronary artery disease in December 2005, and that symptoms were relieved with Nitroglycerin and only occurred a few times per month.  Symptoms at the time did not seem to limit the Veteran's activity a great deal.

As noted above, the Veteran presented for emergency treatment for chest pain in October 2007, but he refused hospital admission.  Diagnostic testing at the time revealed elevated values, which may represent cardiac damage.  This evidence alone does not reflect more than one episode of acute congestive heart failure in the past year to warrant a disability rating in excess of 30 percent for ischemic heart disease.

Nor is there evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent to warrant a higher disability rating.  While there is evidence of mildly dilated left ventricle and mild hypokinesia of the apex of the left ventricle in October 2005 (Volume 5), these findings support no more than a 30 percent disability rating under Diagnostic Code 7005.

Hence, the evidence of record supports no more than the currently assigned 30 percent disability rating for ischemic heart disease, for purposes of retroactive benefits.

In regard to accrued benefits, 38 C.F.R. § 3.816(f)(4) explicitly bars the payment of accrued benefits to those entitled to receive retroactive benefits for the same disability as a Nehmer class member.  See 38 C.F.R. § 3.816(f)(1).  Having been a recipient of retroactive benefits for ischemic heart disease, the Board must conclude that the appellant is barred from receiving accrued benefits.

Accordingly, the appellant's claim for an initial disability rating in excess of 30 percent for ischemic heart disease, for purposes of retroactive benefits, is denied under both the former and revised versions of the rating criteria; and, for purposes of accrued benefits, is denied based on the law, and a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.

An initial disability evaluation in excess of 30 percent for ischemic heart disease is denied.


REMAND

DIC under 38 U.S.C.A. § 1318

In a January 2012 rating decision, the RO granted service connection for ischemic heart disease associated with herbicide exposure, for purposes of retroactive benefits.  The RO assigned an initial 30 percent disability rating, effective February 22, 1995.  The Board finds that the assigned initial rating and effective date for ischemic heart disease raises the additional issue of an earlier effective date for a TDIU, as demonstrated by the evidence of record.  In this case, the record reveals that the Veteran had put forth statements indicating that his service-connected disabilities rendered him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In February 1993, the Veteran contended that he was no longer able to work due to a service-connected back disability (Volume 1).  In March 1997, VA notified the Veteran of potential entitlement to a TDIU; and sent him a VA Form 21-8940 to complete (Volume 2).

In April 1997, the Veteran filed a claim for a TDIU (Volume 3).  He reported that he last worked full time and became too disabled to work in February 1994.  The Veteran filed another claim for a TDIU in March 1998.

In a June 1998 rating decision, the RO denied the Veteran's claim for a TDIU on the basis that the Veteran's service-connected disabilities did not meet the schedular requirements for TDIU.  The Veteran's combined disability evaluation at the time was 60 percent, effective from October 22, 1996.

The Veteran again filed a claim for a TDIU in February 1999.  Subsequently, additional disabilities were service-connected; and in a September 1999 rating decision, the RO awarded a TDIU effective July 14, 1998-the date a 70 percent combined disability evaluation was assigned (Volume 4).

The issue of an earlier effective date for a TDIU is inextricably intertwined with the appellant's claim for DIC under 38 U.S.C.A. § 1318.  More specifically, the matter of an earlier effective date for a TDIU has not been adjudicated by the RO or AMC, and its resolution may have an impact on the appellant's claim for DIC under 38 U.S.C.A. § 1318.  Consequently, the Board finds that it must defer any determination as to the claim for DIC under 38 U.S.C.A. § 1318 until the RO or AMC has had an opportunity to address the unadjudicated matter.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should adjudicate the raised additional issue of an earlier effective date for TDIU, based on the evidence of record.  If an earlier effective date for TDIU is denied, the appellant and her representative should be informed that review on appeal of this matter may only be obtained by filing a timely notice of disagreement and substantive appeal. 

2. Thereafter, the RO or AMC should re-adjudicate the issue of entitlement to DIC under 38 U.S.C.A. § 1318.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


